Citation Nr: 1628297	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was later transferred to the RO in Seattle, Washington.
 
The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence does not demonstrate that the Veteran's current diagnosis of hepatitis C was contracted during a period of service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in May 2016, and a copy of the transcript is of record.

No VA examination was requested in relation to the issue of service connection for hepatitis C.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for hepatitis C.  See 38 U.S.C. § 5103A(a) .  The record does not show any evidence establishing that hepatitis C occurred in active service or within one year of separation from active service or evidence that this disorder may be associated with service.  Moreover, the Veteran has not recalled any symptoms during service that might require medical expertise to determine whether they suggested the onset of hepatitis C.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon.  This standard has not been met in this case.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's hepatitis C either began during or was otherwise caused by his military service.  These statements alone are insufficient to trigger VA's duty to provide an examination, particularly in light of the fact that the Veteran has denied engaging in risk factors associated with hepatitis C while in-service.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hepatitis C

At issue is whether the Veteran is entitled to service connection for hepatitis C.  The weight of the evidence is not sufficient to indicate that the Veteran is entitled to service connection for hepatitis C.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Chronic diseases, like hepatitis C, are also presumptively service-connected if symptoms of the disease manifest within one year of separation from service, and the symptoms are severe enough to warrant a disability rating of 10 percent.  38 C.F.R. § 3.307.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration  (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

The Veteran testified at a personal hearing before the Board in May 2016.  At the hearing, the Veteran indicated that he was first diagnosed with hepatitis C in 2006 or 2007 after he attempted to donate blood and was informed that he had hepatitis C.  The Veteran denied drug use in-service, but he admitted that he got a tattoo while in-service.  The Veteran indicated that he could have been exposed to hepatitis C in Vietnam, the Philippines, Japan, or Hong Kong, but he did not describe what exposure he incurred in those locations that would lead to contracting hepatitis C; he merely stated that he had been there.  The Veteran described experiencing a head injury in-service that caused bleeding and required a bandage, but he did not describe exchanging bodily fluids as a result of the incident.  The Veteran also indicated that he was worried he had passed hepatitis C to his spouse as well as his past girlfriends.  When asked whether any physician had indicated that the Veteran could have gotten hepatitis in-service; the Veteran replied no.  See Transcript.

A review of the Veteran's service treatment records does not reveal any indication of intravenous (IV) drug use, blood transfusions, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, or accidental exposure while a health care worker.  The Veteran's service treatment records do indicate, however, that he was hospitalized for an ethanol overdose in May 1971.  Additionally, the Veteran's service separation examination indicated that the Veteran had a tattoo on his left foot.  In a medical history provided contemporaneously with the separation examination, the Veteran denied having or ever having excessive drinking habits, any drug or narcotic habits, a history of a head injury, jaundice, or venereal disease.
The Veteran underwent a VA examination in April 1990 to determine the nature and etiology of his hearing loss.  During the examination, the Veteran stated that he had previously had a drug and alcohol problem, but that he had last used alcohol and drugs 12 years prior to the examination (approximately 1978).

In a November 2008 written statement, the Veteran indicated that he had been diagnosed with hepatitis C after he had attempted to donate blood.  The Veteran also indicated that he was off shore of Vietnam during his service.

In a May 2009 written statement, the Veteran indicated that he did not know where else he could have contracted hepatitis C except during his period of service.

VA treatment records from February 2010 to present indicate that the Veteran has been diagnosed with chronic hepatitis C.

The Veteran provided an initial medical history for treatment for hepatitis C at a VA facility in April 2010.  The Veteran indicated that he had been diagnosed with hepatitis after he attempted to donate blood.  The Veteran indicated that the last time he had donated blood was in the early 1970s and he did not think that there was any difficulty at that time.  The Veteran indicated that he may have had a blood transfusion after he injured his head in-service resulting in a large loss of blood.  The Veteran denied having more than 10 sex partners in his lifetime and denied being sexually active.  The Veteran also denied IV drug and cocaine use.  The physician found that the Veteran had no blood or blood product exposure either through work or combat related blood exposure.  

The Veteran is not entitled to service connection for hepatitis C, because the weight of the evidence is not sufficient to demonstrate that it is as least as likely as not that the Veteran contracted hepatitis C during service or within one year of separation from service.  First, the Board notes that, with the exception of a tattoo, the Veteran's service treatment records are silent for known risk factors associated with hepatitis C such as IV drug use, intranasal cocaine use, high risk sexual activity, and the Veteran was not a health care worker.  The Board recognizes that, in April 2010 VA treatment record, the Veteran recalled that he may have had a blood transfusion.  Nevertheless, the Board does not afford this much weight, because the Veteran never claimed to be positively sure he had a blood transfusion; and the claim is uncorroborated by his service treatment records.  The Board would expect that if a medical treatment as significant as a blood transfusion were performed during service, it would have been memorialized in the service treatment records.

Second, the Board notes that the Veteran denied engaging in the known risk factors for hepatitis C while in-service; including drug use.  The Veteran also indicated during an April 1990 VA hearing loss examination that he had not engaged in drug and alcohol use since 1978.  Taken together this indicates that the Veteran, by his own account, did not engage in drug abuse during his period of service, but did engage in drug abuse sometime during the six years after separation from service.  The fact that the Veteran engaged in drug abuse, a known risk factor for hepatitis C, sometime during the six years after he separated from service makes it far more likely that he contracted hepatitis C after separation from service.  Furthermore - as there is insufficient evidence to determine the exact date that the Veteran contracted hepatitis C - the weight of the evidence is not sufficient to demonstrate that the Veteran contracted hepatitis C by within one year of separation from service.  

The Board also recognizes that the Veteran got a tattoo in-service, and that tattoos are a known risk factor for hepatitis C.  Nevertheless, the fact remains that the Veteran only received one tattoo while in-service.  When weighing this fact against a repeated pattern of drug use after the Veteran separated from service, the Board finds that the weight of the evidence is not sufficient to demonstrate that the Veteran contracted hepatitis C within service or by within one year after service.

Moreover, the Veteran even conceded that he did not actually know when he contracted hepatitis C, and he was not even symptomatic at the time it was discovered, as he was not seeking treatment at that time, but rather was attempting to donate blood.  Of note, the hepatitis C was discovered multiple decades after the Veteran's military service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's current diagnosis of hepatitis C and a period of active service or a manifestation of hepatitis C within one year of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for hepatitis C is denied.


ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  The Veteran was previously scheduled for a VA examination to determine the etiology of his PTSD.  Unfortunately, he was unable to attend, because he was hospitalized at the time.  At a May 2016 hearing before the Board, the Veteran requested that the matter be remanded in order to provide him with a VA examination.  The Veteran also requested that VA obtain the deck logs from the USS MAHAN during the period of time that the ship was fire upon and he was onboard, which he narrowed to between February 1972 and July 1972.  See Transcript.  Good cause having been found for the Veteran's failure to appear at the previous VA examination, the matter is remanded in order to provide the Veteran with another VA examination.  As the matter is being remanded anyway, the AOJ should also obtain the identified deck logs.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the deck logs from the USS MAHAN (DLG-11/DDG-42) from February 26, 1969 to December 8, 1972.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine whether he meets the DSM criteria for PTSD, and if so, whether the PTSD is related to his military service.  If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which such a diagnosis is based.

3.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


